IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45914

STATE OF IDAHO,                                 )
                                                )   Filed: January 16, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
STEPHEN V. CROUSE,                              )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Caribou County. Hon. Mitchell W. Brown, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of eight years, for robbery and concurrent unified sentences of
       eight years, with minimum periods of confinement of two years, for two counts of
       aggravated battery, to run consecutive to the robbery sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Stephen V. Crouse pled guilty to robbery (Idaho Code §§ 18-6501, 18-6502) and two
counts of aggravated battery (I.C. § 18-907). The district court imposed a unified sentence of ten
years, with a minimum period of confinement of eight years, for robbery and unified sentences
of eight years, with minimum periods of confinement of two years, for each of the aggravated
battery convictions.   The district court ordered the aggravated battery sentences to run




                                                1
concurrently with each other but consecutively with the robbery sentence. Crouse appeals,
contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Crouse’s judgment of conviction and sentences are affirmed.




                                                   2